 


109 HR 3054 IH: To amend the Federal Credit Reform Act of 1990 to require appropriations to cover the estimated subsidy costs of monetary resources provided by the United States Government to the International Monetary Fund, and for other purposes.
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3054 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Mr. Saxton introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Credit Reform Act of 1990 to require appropriations to cover the estimated subsidy costs of monetary resources provided by the United States Government to the International Monetary Fund, and for other purposes. 
 
 
1.Findings and purpose 
(a)FindingsWith regard to the treatment of expenses incurred by the United States through its participation in the International Monetary Fund, the Congress finds that— 
(1)the Government provides monetary resources to the International Monetary Fund directly, and also to its member nations through the SDR Department of the International Monetary Fund; 
(2)these resources, along with those provided by other donor countries, are used by the International Monetary Fund to provide credit to borrowing nations at interest rates below the cost to the Government after appropriate adjustments for maturity and credit risk; and 
(3)the International Monetary Fund’s lending at interest rates below the cost to the Government constitutes a provision of loan subsidies by the United States to the International Monetary Fund and its borrowing nations. 
(b)PurposeIt is the purpose of this Act to require that the cost of providing these loan subsidies should be included as an expenditure in the budget of the United States and be subject to annual appropriation. 
2.Appropriations required for U.S. share of IMF subsidy costsSection 504 of the Federal Credit Reform Act of 1990 is amended by adding at the end the following new subsection: 
 
(h)Appropriations required for IMF subsidy costsBeginning with fiscal year 2007, no appropriation may be made for an increase in the quota of the United States in the International Monetary Fund unless that appropriation includes new budget authority sufficient to cover the estimated costs to the United States of providing credit to International Monetary Fund borrowing nations at interest rates below the cost to the Government after appropriate adjustments for maturity and credit risk.. 
3.Treatment in president’s budgetSection 504 of the Federal Credit Reform Act of 1990 is further amended by adding at the end the following new subsection: 
 
(i)Treatment of IMF subsidy costs in president’s budgetBeginning with fiscal year 2007, the expenditures in the President’s budget shall reflect the costs to the Government of providing credit to International Monetary Fund borrowing nations at interest rates below the cost to the Government after appropriate adjustments for maturity and credit risk.. 
4.DefinitionParagraph (5) of section 502 of the Federal Credit Reform Act of 1990 is amended by adding at the end the following new subparagraph: 
 
(G)The term cost when applied to subsections (h) and (i) of section 504 means the estimated cost to the Government of providing funds of the same maturity and adjusted for credit risk for its share of direct loans, loan guarantees, other financing mechanisms, and modifications thereof made by or through the International Monetary Fund.. 
 
